DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 22, 2021, cancelled claims 2, 4, 12, and 14.  Claims 1, 6-7, 9, 11, 16 and 22 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1, 3, 6-11, 13, 16-20 and 22.

Claim Rejections - 35 USC § 101

The amendment filed on February 22, 2021 have overcome the 35 USC 101 rejection, by recited a practical application under step 2a, prong 2.  As such, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3, 6-11, 13, 16-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Cava: 2007/0100803; Kandasamy: 2006/0173744; and Chen: 2016/0065604) that discloses a method, a device, and a non-volatile computer storage medium for monitoring computer application promotion status data of a promotion account comprising:
the promotion account including at least two promotion layers that include a first promotion layer and a second promotion layer, the first promotion layer being higher than the second promotion layer;
one or more processors; a memory; one or more programs, wherein the one or more programs are stored in the memory, and when the one or more programs are executed by the one or more processors the following operations are performed:
sampling, using a processor, computer application promotion status data of the at least two promotion layers of the promotion account within a specified time range, there being a hierarchical structural relationship between the at least two promotion layers of the promotion account, wherein the computer application promotion status data comprises: a presentation index, a consumption index, or a quality score index;
determining, using the processor, according to the computer application promotion status data of the at least two promotion layers, whether computer application promotion status data of the first promotion layer is consistent with computer application promotion status data of the second promotion layer, comprising: 
in response to a sum of the computer application promotion status data of the first promotion layer being equal to a sum of the computer application promotion status data of the second promotion layer, determining that the computer application promotion status data of the first promotion layer is 
in response to the sum of the computer application promotion status data of the first promotion layer being smaller than the sum of the computer application promotion status data of the second promotion layer, determining that the computer application promotion status data of the first promotion layer is not consistent with the computer application promotion status data of the second promotion layer; and 
in response to the sum of the computer application promotion status data of the first promotion layer being greater than the sum of the computer application promotion status data of the second promotion layer, determining, according to whether the computer application promotion status data of the second promotion layer is complete, whether the computer application promotion status data of the first promotion layer is consistent with the computer application promotion status data of the second promotion layer; and 
in response to the computer application promotion status data of the first promotion layer being not consistent with the computer promotion status data of the second promotion layer, using the processor to obtain an abnormal monitoring result of the promotion account and outputting the obtained abnormal result by means of an indicator, an SMS message or an email.
obtaining the promotion status data of the at least two promotion layers of the promotion account, by performing a plurality of processing steps that include at least log output, log cutting, multi-level multi-path transmission, and log statistics, which independent claims 1, 11, and 22 have been amended to required.  As such claims 1, 3, 6-11, 13, 16-20 and 22 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/John Van Bramer/Primary Examiner, Art Unit 3621